DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2-21 are pending.

Priority
Acknowledgement is made of applicant's claim for priority based on application 16/661,568 (11314895) filed on 10/23/2019 and application PCT/US2019/030234 filed on 05/01/2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “one or more data processing apparatus that are configured to interact with…and…perform operations…” in claims 10-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 7 and 15 are objected to because of the following informalities:  
“the data” in line 4 of claim 7, line 5 of claim 15 should read “data”.
“the particular attribute” in lines 8-9 of claim 7 should read “the particular attribute within the specified period” to differentiate it from “a particular attribute” in line 3 of claim 2.
“the particular attribute” in lines 9-10 of claim 15 should read “the particular attribute within the specified period” to differentiate it from “a particular attribute” in line 6 of claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 2 recites obtaining, using a probabilistic data structure, a first number of users that includes both an estimated number of users that match the particular attribute and false positives returned from the probabilistic data structure, wherein the probabilistic data structure includes a plurality of privacy enhanced representations of unique entries for a plurality of users; and determining the estimated number of users based on the first number of users and a false positive rate of the probabilistic data structure.  
The limitation of obtaining, using a probabilistic data structure, a first number of users that includes both an estimated number of users that match the particular attribute and false positives returned from the probabilistic data structure, wherein the probabilistic data structure includes a plurality of privacy enhanced representations of unique entries for a plurality of users as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “obtaining” in the context of this claim encompasses the user manually obtaining using a probabilistic algorithm or table a first number of users including both an estimated number of users that match the particular attribute and false positives returned from the probabilistic data structure.
The limitation of determining the estimated number of users based on the first number of users and a false positive rate of the probabilistic data structure as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the user manually calculating the estimated number of users based on the first number of users and a false positive rate of the probabilistic algorithm or table.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim does not recite additional elements that integrate the judicial exception into a practical application. 
Claim 2 recites the additional element of receiving a query requesting a response specifying how many users have an attribute that matches a particular attribute specified in the query.  However, the receiving step is recited at a high level of generality and amounts to mere data gathering (i.e. general means of collecting data for subsequent steps), which is a form of insignificant extra-solution activity.
 Considering the claim as a whole, looking at the elements individually and in an ordered combination, does not integrate the abstract idea into a practical application using the considerations set forth above.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving a query requesting a response specifying how many users have an attribute that matches a particular attribute specified in the query is recited at a high level of generality and amounts to mere data gathering.
Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
There are no well-understood, routine, and conventional additional elements recited in the claim.
	Thus, the claimed elements, either individually, or in the ordered combination do not add significantly more to the abstract idea.
Claim 18 although not using the exact claim language, contains similar elements as recited in claim 2 and is also rejected for similar reasons.  Claim 18 recites the additional elements of a non-transitory computer readable medium storing instructions that, when executed by one or more data processing apparatus, cause the one or more data processing apparatus to perform the steps.  The additional elements of the medium and the one or more data processing apparatus amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  There are no well-understood, routine, and conventional additional elements recited in the claim.  Thus, the claimed elements, either individually, or in the ordered combination do not add significantly more to the abstract idea.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12-16 and 20-21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8, 11-15, and 18 of prior U.S. Patent No. 11314895.  This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-11 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10, and 15 of U.S. Patent No. 11314895. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-8, 10, and 15 of U.S. Patent No. 11314895 include the limitations recited in claims 2-11 and 17-19 of the instant application.

Instant application 17699909
Patent No. 11314895
2
1
3-9
1, 3-7
10
8
11-17
8, 10-14
18
15
19-21
15, 18


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jaye (US 20140041047) in view of Mirisola (US 20160048868) in view of Wilkinson (US 20080244008).

Claim 2, Jaye discloses A computer implemented method, comprising: 
receiving a query requesting a response specifying how many users have an attribute that matches a particular attribute specified in the query; (e.g. fig. 3, ¶24, 28: A reporting user could then retrieve summaries for counts of unique users on a particular day, as well as within a particular month (days could not simply be added because a user may visit on more than one day)…As shown in FIG. 3, the summarizing user data process 200 is a method to leverage the data structures from process 100 to generate summaries. The summarizing user data process 200 receives (202) a list of columns a reporting user would like the summary to contain. The output summary will contain all observed entries for the combinations of values for those columns, along with the number of unique users in each set)
obtaining, using a probabilistic data structure, a first number of users that includes both an estimated number of users that match the particular attribute, wherein the probabilistic data structure includes a plurality of privacy enhanced representations of unique entries for a plurality of users; and determining the estimated number of users based on the first number of users. (e.g. fig. 3, ¶31: The summarizing user data process 200, for each combination of key/values, looks up (210) the corresponding set data structures (e.g. for SiteId=1234, CampaignID=ABCD, the summarizing user data process 200 will lookup both of those sets). The summarizing user data process 200 intersects (212) these sets, yielding a final count of unique users. This count may be adjusted for sampling or may be subject to additional processing. In one embodiment, the summarizing user data process 200 suppresses summary entries where the counts are below a certain size threshold (or are 0) to reduce the size of the final summaries.)
Although Jaye discloses obtaining, using a probabilistic data structure, a first number of users that includes both an estimated number of users that match the particular attribute (see above) and example data structures are Bloom filters and its variations, MinHash structures, and so forth (e.g. ¶23), Jaye does not appear to explicitly disclose but Mirisola discloses false positives returned from the probabilistic data structure (e.g. ¶66: a filter generator 224 may generate a data array, such as a bitmap, or a probabilistic data structure identifying hashed client identifiers for use in constructing queries. Such structures may include Bloom filter arrays or quotient filter arrays, or any other type and form of probabilistic data structure, as discussed above. In many implementations, the filter array or data structure may be applied by a comparator 226 to extract data from a measurement database, such as content and device identifiers, to generate a subset of the data corresponding to the device identifiers used to generate the probabilistic data structure. In many implementations, the filter may also extract some portion of the remaining data responsive to a number of false positives resulting from application of the filter to client identifiers for which data is not requested. As discussed above, in such implementations, multiple filters may be applied, with the intersection of the filter results provided to the panel provider. Accordingly, even though client identifiers may be falsely selected for a subset selection, the false positives may be removed during intersection of the filter results.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Mirisola into the invention of Jaye for the purpose of performing analysis or audience measurement, storage and aggregation, and removing false positives in the results (Mirisola, ¶35, 38, 66).
Although Jaye discloses “The summarizing user data process 200 intersects (212) these sets, yielding a final count of unique users. This count may be adjusted for sampling or may be subject to additional processing. In one embodiment, the summarizing user data process 200 suppresses summary entries where the counts are below a certain size threshold (or are 0) to reduce the size of the final summaries” (i.e. determining, by the data processing apparatus, the estimated number of users based on the first number of users), Jaye does not appear to explicitly disclose that the adjusting or the additional processing is based on a false positive rate of the probabilistic data structure but Wilkinson discloses based on a false positive rate of the probabilistic data structure (e.g. ¶53-54, 137-138, 217, 219, 221, 224:  in step 617, search hub 504 can examine the returned records to determine whether false positives are present in the records. If so, search hub 502 may remove some or all of the false positives, as desired…In step 622, search hub 502 can join matching records. In step 624, search hub 502 can return the results to the requester with the user selected…maximum false positive rate(s) satisfied).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Wilkinson into the invention of Jaye-Mirisola for the purpose of avoiding degrading the accuracy of the search results (Wilkinson, ¶53).

Claims 10 and 18, these claims are rejected for similar reasons as in claim 2.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jaye (US 20140041047) in view of Mirisola (US 20160048868) in view of Romanenko (US 20180089497).

Claim 2, Jaye discloses A computer implemented method, comprising: 
receiving a query requesting a response specifying how many users have an attribute that matches a particular attribute specified in the query; (e.g. fig. 3, ¶24, 28: A reporting user could then retrieve summaries for counts of unique users on a particular day, as well as within a particular month (days could not simply be added because a user may visit on more than one day)…As shown in FIG. 3, the summarizing user data process 200 is a method to leverage the data structures from process 100 to generate summaries. The summarizing user data process 200 receives (202) a list of columns a reporting user would like the summary to contain. The output summary will contain all observed entries for the combinations of values for those columns, along with the number of unique users in each set)
obtaining, using a probabilistic data structure, a first number of users that includes both an estimated number of users that match the particular attribute, wherein the probabilistic data structure includes a plurality of privacy enhanced representations of unique entries for a plurality of users; and determining the estimated number of users based on the first number of users. (e.g. fig. 3, ¶31: The summarizing user data process 200, for each combination of key/values, looks up (210) the corresponding set data structures (e.g. for SiteId=1234, CampaignID=ABCD, the summarizing user data process 200 will lookup both of those sets). The summarizing user data process 200 intersects (212) these sets, yielding a final count of unique users. This count may be adjusted for sampling or may be subject to additional processing. In one embodiment, the summarizing user data process 200 suppresses summary entries where the counts are below a certain size threshold (or are 0) to reduce the size of the final summaries.)
Although Jaye discloses obtaining, using a probabilistic data structure, a first number of users that includes both an estimated number of users that match the particular attribute (see above) and example data structures are Bloom filters and its variations, MinHash structures, and so forth (e.g. ¶23), Jaye does not appear to explicitly disclose but Mirisola discloses false positives returned from the probabilistic data structure (e.g. ¶66: a filter generator 224 may generate a data array, such as a bitmap, or a probabilistic data structure identifying hashed client identifiers for use in constructing queries. Such structures may include Bloom filter arrays or quotient filter arrays, or any other type and form of probabilistic data structure, as discussed above. In many implementations, the filter array or data structure may be applied by a comparator 226 to extract data from a measurement database, such as content and device identifiers, to generate a subset of the data corresponding to the device identifiers used to generate the probabilistic data structure. In many implementations, the filter may also extract some portion of the remaining data responsive to a number of false positives resulting from application of the filter to client identifiers for which data is not requested. As discussed above, in such implementations, multiple filters may be applied, with the intersection of the filter results provided to the panel provider. Accordingly, even though client identifiers may be falsely selected for a subset selection, the false positives may be removed during intersection of the filter results.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Mirisola into the invention of Jaye for the purpose of performing analysis or audience measurement, storage and aggregation, and removing false positives in the results (Mirisola, ¶35, 38, 66).
Although Jaye discloses “The summarizing user data process 200 intersects (212) these sets, yielding a final count of unique users. This count may be adjusted for sampling or may be subject to additional processing. In one embodiment, the summarizing user data process 200 suppresses summary entries where the counts are below a certain size threshold (or are 0) to reduce the size of the final summaries” (i.e. determining, by the data processing apparatus, the estimated number of users based on the first number of users), Jaye does not appear to explicitly disclose that the adjusting or the additional processing is based on a false positive rate of the probabilistic data structure but Romanenko discloses an adjusting or additional processing based on a false positive rate of the probabilistic data structure (e.g. ¶27: the second classifier may be used to further filter positive results identified by the first classifier, removing false positives incorrectly identified by the first classifier as containing an object of the predetermined class. The second classifier can be used for example to reduce the false positive rate to an acceptable level such that the system of FIG. 2 can be used in real-world scenarios without outputting an excessive number of false positives.  Note that the removal of the false positives from the results is based on reducing the false positive rate to an acceptable level).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Romanenko into the invention of Jaye-Mirisola for the purpose of reducing the false positive rate to an acceptable level thereby improving the accuracy of the system (Romanenko, ¶22, 27).

Claims 10 and 18, these claims are rejected for similar reasons as in claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20100070514 discloses using a bloom filter in a web analytics application wherein a Bloom Filter may be used to determine if an element is not in a set with absolute accuracy. However, there is a false positive percentage that based on the size of the Bloom Filter, and the number of hashes used. As such, the results set created in step 530 may contain some activities whose user IDs are not included in the segment of interest. If absolute accuracy is required, the result set may be processed further to remove the false positives.

US 20160378796 discloses a match fix-up stage that removes matching documents identified for a search query that don't actually contain terms from the search query.

US 20140351260 discloses a false positive prone-data structure (e.g. a colliding hash table, a Bloom filter, etc.) may return false positives after a search operation and the server may filter out these false positives before returning search results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436